
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.25


ATS CORPORATION
RESTRICTED SHARE AGREEMENT


        This Restricted Share Agreement (this "Agreement") is by and between ATS
Corporation, a Delaware corporation (the "Corporation"), and Edward Bersoff (the
"Participant"), an employee of the Corporation or one or more of its
subsidiaries, and is effective as of December 17, 2007 (the "Effective Date").

        1.    Award of Restricted Shares.    Subject to the provisions of the
ATS Corporation 2006 Omnibus Incentive Compensation Plan (the "Plan") and this
Agreement, the Corporation hereby grants to the Participant 60,000 shares (the
"Award") of the Corporation's common stock, par value $0.0001 per share (the
"Common Stock"), to which the restrictions referred to in Section 2 (the
"Vesting Conditions") attach (the "Restricted Shares").

        2.    Vesting Conditions.    

        (a)    Vesting Schedule.    The 60,000 Restricted Shares shall be
initially unvested (the unvested shares of Restricted Shares are referred to in
this Agreement as the "Unvested Shares") and shall vest, if at all, as provided
in this Section 2 over the period ending December 17, 2010 (the "Vesting
Period"). Except as otherwise expressly provided in this Agreement, the
Restricted Shares shall vest on each anniversary of the Effective Date with
respect to 331/3% of the Restricted Shares provided that the Participant is
employed by the Corporation on a full-time basis on such date (each, a "Vesting
Date").

        (b)    Rounding.    The number of shares of Restricted Shares vesting as
of a particular Vesting Date shall be rounded down to the nearest whole share;
provided, however, that all remaining Unvested Shares shall vest completely on
the final Vesting Date.

        (c)    Other Vesting.    Notwithstanding anything to the contrary
contained in this Section 2, all of the Restricted Shares shall vest immediately
upon a "Change of Control," as defined below, at any time prior to the
satisfaction of the Vesting Conditions. For purposes of this Agreement, a
"Change in Control" shall mean an occurrence of any of the following events:

(i)an acquisition (other than directly from the Corporation) of any voting
securities of the Corporation (the "Voting Securities") by any "person or group"
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the "Exchange Act")) other than an employee benefit plan of the
Corporation, immediately after which such person or group has "Beneficial
Ownership" (within the meaning of Rule 13d-3 under the Exchange Act) of more
than fifty percent (50%) of the combined voting power of the Corporation's then
outstanding Voting Securities; or

--------------------------------------------------------------------------------



(ii)the consummation of (1) a merger, consolidation or reorganization involving
the Corporation, unless the company resulting from such merger, consolidation or
reorganization (the "Surviving Corporation") shall adopt or assume this
Agreement and the stockholders of the Corporation immediately before such
merger, consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the Surviving Corporation in substantially
the same proportion as their ownership immediately before such merger,
consolidation or reorganization, (2) a complete liquidation or dissolution of
the Corporation, or (3) a sale or transfer of all or substantially all of the
assets of the Corporation.

        3.    Rights During Vesting Period.    The Participant generally does
not have the rights and privileges of a stockholder as to the Restricted Shares
to be distributed until he has become the holder of such Restricted Shares.
Further, notwithstanding any other provision hereof, the following restrictions
shall apply to shares of Restricted Shares prior to satisfaction of the Vesting
Conditions as to those shares: (a) the Participant shall not be entitled to
delivery of a certificate for the Restricted Shares until the satisfaction of
the Vesting Conditions; (b) none of the Restricted Shares may be sold, assigned,
transferred (except by will or the laws of descent and distribution), pledged or
otherwise encumbered prior to satisfaction of the Vesting Conditions; and
(c) except as otherwise expressly provided herein and in the Plan, the
Participant shall forfeit and immediately transfer back to the Corporation
without payment all of the Restricted Shares, and all rights of the Participant
to such Restricted Shares shall terminate without further obligation on the part
of the Corporation, if and when the Participant ceases to be an employee of the
Corporation prior to the satisfaction of the Vesting Conditions. As a condition
of the Award, the Corporation may require the Participant to deliver to the
Corporation a duly signed stock power, endorsed in blank, with respect to the
shares of Common Stock subject to the Award.

        4.    Satisfaction of Vesting Conditions.    Upon the satisfaction of
the Vesting Conditions as to particular shares of Restricted Shares, the
restrictions on the applicable number of shares of Restricted Shares shall
terminate and a stock certificate for such number of shares of Common Stock
shall be delivered, free and clear of all such restrictions, to the Participant
or, subject to Section 5, the Participant's beneficiary or estate, as the case
may be, subject to the provisions of Sections 7 and 8(e). The Corporation shall
not be required to deliver any fractional share of Common Stock, but will pay,
in lieu thereof, the fair market value of such fractional share to the
Participant or the Participant's beneficiary or estate, as the case may be. The
Corporation shall pay any original issue tax that may be due upon the issuance
of the Restricted Shares and all other costs incurred by the Corporation in
issuing such shares of Common Stock.

        5.    Nontransferability of Restricted Shares.    The Restricted Shares
are not transferable by the Participant prior to the satisfaction of the Vesting
Conditions except by will or the laws of descent and distribution. Without
limiting the generality of the foregoing, prior to the expiration of the Vesting
Conditions, the Award and Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred except as aforesaid, or
encumbered.

2

--------------------------------------------------------------------------------



Any attempted assignment, alienation, pledge, attachment, sale, transfer or
other encumbrance or disposition of the Restricted Shares contrary to the
provisions hereof, or the levy of any execution, attachment or similar process
upon the Restricted Shares, shall be null and void and without effect.

        6.    Adjustments for Changes in Capitalization and Similar
Events.    The committee of the Corporation designated by the Board of Directors
to administer the Plan (the "Committee") has the discretion to make an
adjustment to the Restricted Shares in the event the Corporation engages in a
dividend or other distribution (whether in the form of cash, shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Corporation,
issuance of warrants or other rights to purchase shares or other securities of
the Corporation, or other similar transactions. If such an adjustment is deemed
appropriate or desirable by the Committee, then it may adjust any or all of the
terms of this Agreement, including (i) the number of Restricted Shares or other
securities of the Corporation (or number and kind of other securities or
property) subject to this Agreement; or (ii) make provision for a cash payment
to the Participant in consideration for the cancellation of such Award.

        7.    Miscellaneous.    

        (a)    Notices.    Any notice hereunder shall be in writing, and
delivered or sent by first-class U.S. mail, postage prepaid, addressed to:

(i)if to the Corporation, at:



ATS Corporation
7915 Jones Branch Drive
McLean, VA 22102
Attn: Chief Executive Officer

(ii)if to the Participant, at the address shown on the signature page hereof,

subject to the right of either party, by written notice hereunder, to designate
at any time hereafter some other address.

        (b)    Compliance with Law and Regulations.    The Restricted Shares
shall be subject to all applicable Federal and state laws, rules and regulations
and to such approvals by any government or regulatory agency as may be required.
Notwithstanding any other provision of this Agreement, the restrictions on the
Restricted Shares shall not terminate or expire if such termination or
expiration would be contrary to applicable law.

        (c)    No Employment Rights.    Nothing in the Plan, this Agreement or
the Award shall confer upon the Participant any rights to continued employment
with the Corporation or shall interfere with the right of the Corporation to
terminate the Participant's employment with the Corporation.

3

--------------------------------------------------------------------------------



        (d)    Section 83(b) Election.    If the Participant elects, in
accordance with Section 83(b) of the Internal Revenue Code of 1986, as amended
from time to time, or subsequent comparable statute (the "Code"), to recognize
ordinary income in the year in which the Restricted Shares are awarded, the
Participant shall furnish to the Corporation a copy of a completed and signed
election form and shall pay (or make arrangements satisfactory to the
Corporation to pay) to the Corporation, within thirty (30) days after the
Effective Date, any Federal, state and local taxes required to be withheld with
respect to the Award.

        (e)    Withholding.    Prior to the expiration of the Vesting Period as
to particular shares of Restricted Shares, the Participant shall make
arrangements with the Corporation to pay or otherwise satisfy any Federal, state
and local tax withholding requirements with respect to such shares. The
Corporation shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to the Participant any Federal, state and
local taxes required by law to be withheld or collected with respect to the
Award.

        (f)    Corporation's Rights.    The existence of the Restricted Shares
shall not affect in any way the right or power of the Corporation or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Corporation's capital structure or its
business, or any merger or consolidation of the Corporation, or any issue of
bonds, debentures, preferred or other stocks with preference ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Corporation, or any sale or transfer of
all or any part of the Corporation's assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

        (g)    Employment by Affiliates.    For the purpose of this Agreement,
employment by a parent or subsidiary of, or a successor to, the Corporation
shall be considered employment by the Corporation. "Parent" and "subsidiary" as
used herein shall have the meaning of "parent" and "subsidiary corporation,"
respectively, as defined in Section 424 of the Code.

        (h)    Plan Governs.    The Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by its terms, all of which are
incorporated herein by reference. The Plan shall govern in the event of any
conflict between this Agreement and the Plan.

        (i)    Choice of Law.    This Agreement shall be construed in accordance
with and be governed by the laws of the State of Delaware.

        (j)    Entire Agreement.    This Agreement contains the entire agreement
between the parties with respect to the Restricted Shares granted hereunder. Any
oral or written agreements, representations, warranties, written inducements, or
other communications made prior to the execution of this Agreement with respect
to the Restricted Shares granted hereunder shall be void and ineffective for all
purposes. The foregoing sentence is not intended to apply to, void or in any way
affect the employment and related agreements by and between the Company and the
Participant or the terms, conditions, rights and obligations of the parties
thereto.

        (k)    Amendment.    This Agreement may be amended from time to time by
the written mutual consent of the parties hereto.

4

--------------------------------------------------------------------------------



        (l)    Successors and Assigns.    The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Corporation and its successors
and assigns and be binding upon the Participant and the Participant's legal
representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person has become a party to this
Agreement or has agreed in writing to join herein and to be bound by the terms,
conditions and restrictions hereof.

        (m)    Impact on Other Benefits.    The value of the Restricted Shares
(either on the date hereof or at the time the Restricted Shares vest) shall not
be includable as compensation or earnings for purposes of any benefit plan
offered by the Corporation.

        (n)    Headings.    The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

        (o)    Counterparts.    This Agreement may be executed in two
counterparts each of which shall constitute one and the same instrument.

[Signature Page Follows]

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.

    ATS CORPORATION
 
 
By:
/s/ Pamela Little

--------------------------------------------------------------------------------

    Name: Pamela Little     Title: Senior Vice President and Chief Financial
Officer
 
 
PARTICIPANT:
 
 
/s/ Edward H. Bersoff

--------------------------------------------------------------------------------

    Dr. Edward H. Bersoff
 
 
Address for Notices:

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.25



ATS CORPORATION RESTRICTED SHARE AGREEMENT
